Name: Commission Regulation (EC) NoÃ 1047/2006 of 10 July 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 11.7.2006 EN Official Journal of the European Union L 188/1 COMMISSION REGULATION (EC) No 1047/2006 of 10 July 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 11 July 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 July 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 10 July 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 93,3 204 28,7 999 61,0 0707 00 05 052 124,8 999 124,8 0709 90 70 052 88,0 999 88,0 0805 50 10 388 57,8 528 51,6 999 54,7 0808 10 80 388 90,6 400 102,5 404 94,7 508 83,9 512 71,2 524 48,2 528 69,6 720 103,5 800 145,8 804 95,3 999 90,5 0808 20 50 388 102,8 512 96,8 528 75,0 720 31,0 999 76,4 0809 10 00 052 188,0 999 188,0 0809 20 95 052 310,0 068 95,0 999 202,5 0809 40 05 624 146,2 999 146,2 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.